IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. AP-76,352



                       EX PARTE FRANKIE RENDON, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                        FROM LUBBOCK COUNTY



       J OHNSON, J., filed a dissenting opinion.


                             DISSENTING OPINION

       The difficulty in this case arose because this Court’s prescribed form for an application for

a writ of habeas corpus did not require what is now held to be required. Today we change the rules,

yet hold an applicant, who properly filed his application on the old form, to the new rules. On a

basis of which he had no knowledge, we now dismiss his petition and tell him to refile. This strikes

me as unjust. This Court’s form created the problem, and this Court should not use that court-

created problem to place a new burden on this applicant and other applicants who, as of the date of

the issuance of the Court’s opinion, had properly filed applications on the old form. I would

consider the merits of this application, and all others that were properly filed as of this date, and
                                                                                                     2

publish an opinion that would resolve the merits of this application and set out the new rules and writ

application form as the standard for applications not yet filed. Because the Court does not do so, I

respectfully dissent.



Filed: November 17, 2010
Publish